Citation Nr: 0124070	
Decision Date: 10/03/01    Archive Date: 10/09/01

DOCKET NO.  95-15 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1. Entitlement to service connection for pes planus.  

2. Entitlement to service connection for a left knee 
disorder.  

3.  Entitlement to service connection for a right shoulder 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to February 
1992.  

The current appeal arose from a September 1994 rating 
decision of the Department of Veterans Affairs (VA) Medical 
and Regional Office Center (M&ROC) in Fort Harrison, Montana.  

The M&ROC, in pertinent part, denied entitlement to service 
connection for pes planus, a left knee disorder, and a right 
shoulder disorder on the bases that none of the claimed 
disorders were shown to have been incurred in or aggravated 
during service.  

The case was previously before the Board of Veterans' Appeals 
(Board) in September 1997, at which time it was remanded for 
additional development.  The M&ROC affirmed the 
determinations previously entered in November 1998.  Pursuant 
to the veteran's request, jurisdiction of his claim was 
transferred to the RO in Boise, Idaho, in December 1998.  The 
RO affirmed the determinations previously entered in August 
2000.  

In November 2000 the Board remanded the claim to the RO for 
additional evidentiary development and adjudicative actions, 
to include a current VA examination which was conducted in 
April 2001.  

The RO affirmed the determinations previously entered in June 
2001.  

The case has been returned to the Board for further appellate 
review.  


FINDING OF FACT

The probative, competent medical evidence of record does not 
show that the veteran currently has pes planus, a left knee 
disorder, or a right shoulder disorder linked to active 
service on any basis.  


CONCLUSION OF LAW

Pes planus, a left knee disorder, and a right shoulder 
disorder were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303(d) (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the available service medical records (SMRs) 
discloses they are negative for pes planus, injury to the 
left knee, or for a right shoulder disorder.  

All of the veteran's SMRs are not of record as they could not 
be located.  Correspondence in the claims file shows that 
numerous attempts were made to obtain additional SMRs 
unsuccessfully.  The veteran was informed in correspondence 
in September 1998 that "extensive" efforts were made to 
obtain his SMRs without success.  In this search, the RO 
contacted the National Personnel Records Center and the 
Department of the Army.  The veteran was provided with a 
"Memo" which listed each attempt that was made to obtain 
additional SMRs.  Attempts were made to obtain SMRs from 
alternative sources on at least one occasion from 1993 
through 1998.  

Upon postservice VA examination in November 1993, the veteran 
gave a history of developing flat feet during service which 
he attributed to the wearing of combat boots.  He reported 
current foot pain.  Examination of the feet showed a first to 
second degree pes planus, but X-rays were negative.  

The veteran also gave a history of inservice injury to the 
left knee while he was in Germany.  Specifically, he said 
that he fell off of a radar installation.  He was treated 
with light duty, profile, and physiotherapy.  Examination 
showed that the knee was stable, but he reported pain with 
patellar motion as well as when trying to accomplish deep 
knee bending.  X-rays of the left knee were normal.  

The appellant reported that he also injured his right 
shoulder while in Germany.  The VA examination report 
reflects painful abduction and internal rotation which was 
limited to 75 degrees.  There was no muscle atrophy or 
crepitus within the right shoulder and X-rays were 
interpreted as normal.  

At a June 1995 personal hearing before a hearing officer at 
the RO, the veteran testified that after running in combat 
boots for two weeks during basic training, he was unable to 
walk, much less run.  He went on sick call and was told that 
he had fallen arches.  He received a profile and was given 
arch supports.  He wore them throughout his military service.  
Since service he had been unable to afford additional 
treatment or arch supports.  He said that he injured his left 
knee during a field maneuver when he had to run cables.  He 
stepped in a hole and twisted his knee.  He received a two 
week profile.  

Currently, he noticed that his left knee was often swollen, 
particularly after walking or exercising.  He had difficulty 
going up or down stairs.  His knee was limited in motion.  He 
had not been treated for his knee complaints since service 
discharge.  As for his right shoulder, he related a history 
of being picked up by a lieutenant whose body slammed him and 
landed on top of him.  He "dislocated [his] shoulder or did 
something to it" at that time.  X-ray at the time showed 
that nothing was broken.  He was given Motrin and a two week 
profile.  



He was treated for his inservice complaints after the initial 
injury and was told that he had bursitis.  Currently, he 
experienced stiffness and limitation of motion.  

Upon additional VA examination in April 2001, the examiner 
noted that he reviewed the entire claims file prior to his 
examination.  Examination showed that the veteran wore no 
orthotics.  The examiner added that inspection of the lower 
extremities showed that they appeared entirely normal.  He 
did not see significant pes planus.  There was a normal 
appearing medial longitudinal arch.  

On palpation and particularly palpation along the plantar 
fascia, there was tenderness bilaterally suggestive of a mild 
plantar fasciitis based on the subjective pain.  There was 
developmental metatarsus primus varus but the final diagnoses 
included "without quite frankly pes planus."  

The examiner found no impairment of the left knee.  
Examination, to include range of motion testing, showed that 
the knee was stable and X-rays were interpreted as entirely 
normal.  As to the right shoulder, the examiner noted that 
after reviewing X-rays of the right shoulder, he saw a normal 
glenohumeral joint, normal acromion, fairly well maintained 
joint space, and some cystic changes over the distal clavicle 
and early acromioclavicular (AC) joint arthritis.  The 
examiner reported that his review of the evidence did not 
show anything that could be related to active service.  


Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001);  38 C.F.R. 
§ 3.303 (2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

However, continuous service for 90 days or more during a 
period of war, or peacetime service after December 31, 1946, 
and post service development of a presumptive disease to a 
degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2001);  38 C.F.R. §§ 3.307, 3.309 (2001).

In the case of arthritis, service incurrence may be presumed 
if the disease is manifested to a compensable degree during 
the first post service year.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  This rule 
does not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  

When the disease entity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).  

In a case where the veteran's SMRs are presumed destroyed, 
the Board's obligation to explain its findings and 
conclusions, and to consider carefully the benefit-of-the-
doubt rule, is heightened.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  The Board must point out, however, that it does not 
read into O'Hare the presumption that the missing medical 
records would, if they still existed, necessarily support the 
veteran's claim.

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case 
law does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran.  Russo v. 
Brown, 9 Vet. App. 46 (1996).

The Court has held that when a veteran's SMRs are lost or 
destroyed, VA has a duty to advise the veteran of alternative 
methods to assist him in supporting his claim.  Garelo v. 
Derwinski, 2 Vet. App. 619 (1992); Dixon v. Derwinski, 3 Vet. 
App. 261 (1992).  Nonetheless, the Board is mindful that in a 
case, such as this one where SMRs have been lost, there is a 
heightened duty to assist the veteran in developing the 
evidence that might support his claim.  See Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  This heightened duty 
includes the obligation to search for alternate medical 
records.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).  
While it is unfortunate that the veteran's SMRs are 
unavailable, the appeal must be decided on the evidence of 
record.


Analysis
Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and supersedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which held 
that VA cannot assist in the development of a claim that is 
not well grounded..  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.  As noted earlier, it appears that extra effort has been 
expended by the RO to pursue aforecited avenues as required 
by the criteria to obtain missing SMRs, without success.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  The RO, through its issuance of its rating decision, 
statement of the case, and supplemental statement of the 
case, and associated correspondence, has given the veteran 
notice of the information and evidence necessary to 
substantiate his claim.  That is, he was provided with notice 
of the regulations pertaining to service connection for the 
disabilities at issue, a rationale of the denial, and he was 
notified of his appellate rights.  38 U.S.C.A. § 5103 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claim.  The Board notes that a 
variety of extensive records has been associated with the 
claims folder including all available SMRs, postservice VA 
treatment records, as well as multiple VA examination 
reports.  

The veteran has not identified any pertinent outstanding 
records which the RO has not attempted to obtain.  The 
evidence of record provides a complete basis for addressing 
the merits of the veteran's claim as cited above at this 
time.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the supplemental statement of the 
case was issued to the veteran.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.  Moreover, the 
veteran has been afforded the opportunity to submit evidence 
and argument on the merits of the issues on appeal, and has 
done so.

In view of the foregoing, the Board finds the veteran will 
not be prejudiced by its actions, and that a remand for 
adjudication by the RO of his claim under the new law would 
only serve to further delay resolution of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore, the probative value of proffered evidence of 
record in its whole.  Owens, v. Brown, 7 Vet. App. 429, 433 
(1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d. 1447, 1481 (Fed. Cir. 1999 (and 
cases stated therein).  

The evidence of record shows that the available SMRs are 
negative for any of the claimed conditions.  Postservice 
records show complaints regarding pes planus, a left knee 
disorder, and right shoulder complaints initially in 1993, 
although the veteran has related a history of these 
conditions during service.  At that time, the only condition 
on appeal that was found to be present was pes planus.  

The more recent examination essentially only reflects the 
presence of a right shoulder disorder diagnosed as arthritis 
which was not shown to be disabling to a compensable degree 
during the first post service year.  No significant pes 
planus or left knee condition were seen.  The examiner opined 
that none of the veteran's complaints regarding the feet, 
left knee, or right shoulder were of service origin, even 
assuming that he incurred injuries to these areas during 
service.  Overall, there is no competent medical evidence 
demonstrating pes planus, a left knee or right shoulder 
disorder, which is etiologically linked to active service.  

Additionally, it is noted that no left knee disorder is 
shown.  While the Board is sympathetic to the beliefs of the 
veteran, the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. 
Brown, 104 F. 3d 1328, 1331 (Fed. Cir. 1997) (holding that 
the VA's and the Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); See also Gilpen v. West, 
155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  

The Board has considered the veteran's contentions that the 
claimed disabilities at issue are currently present and are 
of service origin.  The Court has held that while a lay 
person is competent to testify as to facts within his own 
observation and recollection, such as visible symptoms, a lay 
party is not competent to provide probative evidence as to 
matters requiring expertise derived from specialized medical 
education, training or experience, such as matters relating 
to a diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran currently has any of the claimed conditions related 
to his service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  

For the reasons stated above, the Board finds that the 
veteran has failed to present evidence of a link, or nexus, 
between the claimed disabilities and his period of active 
service.  

Accordingly, the Board finds that the claims for service 
connection for pes planus, a left knee disorder, and a right 
shoulder disorder must be denied.  Simply put, the veteran is 
not shown, by competent medical authority, to have any of the 
claimed conditions as a result of his service on any basis.  
See Hickson, supra.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  Gilbert, 
supra.  

The Board views the foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

Entitlement to service connection for pes planus, a left knee 
disorder, and a right shoulder disorder is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

